DENNISON, C. J.
Epitomized Opinion
Action for an injunction against the use of the name “Vogue” and the letter “V” carrying between its sides the figure of a woman, which mark is called the “V-Girl”, all of which have been displayed constantly on magazine of plaintiff which assumes to be an interpreter of and authority on styles and woman’s wear. In 1912 the Vogue Hat Co. used the above label, on hats manufactured by it and put on sale by retailers throughout the country, of which the defendant is one.
The lower court dismissed the petition on the grounds that there was no competition between the publishing of the magazine and manufacture of hats, and that there was no infringement of trade-mark because magazines and hats are not articles of “same descriptive qualities.” On appeal the Circuit Court held:
1. “Unfair competition” is nothing but a convenient name of doctrine that no one should be allowed to sell his goods as those of another.
2. In this case there is injury to plaintiff and fraud upon consumer; nothing else is needed.
3. The plaintiff is entitled to further use of the “V-Girl” or the “V”, not in its ordinary use as a capital letter, but as the dominating feature of the label.
4. There is no satisfactory basis for an accounting against either the manufacturer or retailer for profits or damages.
The decree dismissing the bill is vacated and the case remanded. •